


Exhibit 10.29


Akamai Technologies, Inc.             Form of 2013 Executive Bonus Plan




Name:                                 Performance Period: FY 2013
Title:    


This 2013 Executive Bonus Plan sets forth your annual compensation for 2013
based on the achievement of certain corporate and individual performance
objectives. In order to receive your annual cash incentive bonus, you must be an
employee and a member of the CEO's staff throughout all of 2013 and the
corporate and individual objectives must be met, as described more thoroughly
below. The Compensation Committee will resolve all questions arising in the
administration, interpretation and application of this plan, and the
Compensation Committee's determination will be final and binding on all
concerned. Where permitted by applicable law, the Compensation Committee
reserves the right to modify, at its discretion and at any time, the terms of
this plan, including, but not limited to, the performance objectives, targets,
and payouts.


Annual Compensation Levels at Target Performance
Base salary:
$____________
Annual cash incentive bonus at target:
$____________
Total Cash Compensation at target:
 $____________

Performance Objectives/Targets


Your 2013 cash incentive bonus is comprised of three components: corporate
financial performance during Fiscal Year 2013 against a revenue target (40%)
(the “Revenue Component”), corporate financial performance during Fiscal year
2013 against a Non-GAAP pre-tax net income component (40%) (the “Pre-Tax Net
Income Component” and together with the Revenue Component, the “Financial
Components”) and individual 2013 performance goals As established by the Chief
Executive Officer or, in the case of the CEO, the Compensation Committee. (20%)
(the “MBO Component”).


The method for calculating corporate financial performance used to determine the
Financial Components is described in the attached Schedule 1. In the event of
any question as to whether the components of the Financial Components have been
satisfied, the Compensation Committee shall make such determination. The amounts
payable to you under the Financial Components are as follows:


Akamai Performance Against
Revenue Target from Schedule 1 For performance at intermediate percentages not
specified, the amount paid shall be calculated based on where actual performance
falls on the “slope” between the two identified tiers.
Amount Payable to You


95% of Target        25% of Revenue Component ($___________)
9_% of Target:        90% of Revenue Component ($____________)
100% of Target:        100% of Revenue Component ($____________)
1__% of Target:        110% of Revenue Component ($____________)
105% or greater of Target:        200% of Revenue Component ($____________)


Akamai Performance Against
Pre-Tax Net Income from Schedule 12        Amount Payable to You


94% of Target:        50% of Pre-Tax Net Income Component ($____________)
9_% of Target:        90% of Pre-Tax Net Income Component ($____________)
100% of Target:        100% of Pre-Tax Net Income Component ($___________)
1__% of Target:        110% of Pre-Tax Net Income Component ($___________)
105% or greater of Target:        200% of Pre-Tax Net Income Component
($___________)








--------------------------------------------------------------------------------




The amount payable under the MBO Component ranges from 0% to 100% of that target
($0 up to $___________) based on the determination of whether individual
objectives have been met by you. The Chief Executive Officer shall make such
determination and shall report such determination to the Compensation Committee.
The Compensation Committee shall retain the right, exercisable in its
discretion, to overrule the determination of the Chief Executive Officer and
make an independent and binding determination as to whether you have achieved
your individual objectives. Subject to the foregoing, the Chief Executive
Officer's determination will be final and binding on all concerned. In the case
of the Chief Executive Officer, the Board of Directors shall make the
determination as to whether his individual performance objectives have been met.
The determination of the Board of Directors will be final and binding on all
concerned. Performance above the maximum may result in higher reward at the sole
discretion of the Compensation Committee.


The payment of any annual incentive bonus will be made within thirty (30) days
following the filing of Akamai's SEC 10-K filing for FY 2013 but no later than
March 15, 2014.




Acceptance:        __________________________            ________________
        Date


Approved by:        __________________________            ________________
Date




--------------------------------------------------------------------------------




SCHEDULE 1
CORPORATE FINANCIAL PERFORMANCE MEASUREMENT METHODOLOGY
A.    Overview; Definitions    


The target amount for payment at 100% of the Revenue Component is $1.610
million. The target amount for payment at 100% of the Non-GAAP Pre-Tax Net
Income Component is $511 million.


For purposes of this Agreement, such metrics shall have the following meanings:


“Revenue” shall mean the Company's revenue for fiscal year 2013 calculated in
accordance with generally accepted accounting principles in the United States
(US) of America and reported in the 2013 Financial Statements adjusted for
constant currency, defined as revenue denominated in US dollars plus revenue
denominated in foreign currencies converted to US dollars at 2013 budgeted
foreign currency exchange rates.


“Non-GAAP Pre-Tax Net Income” shall mean the Company's “non-GAAP net income”
before provision for income taxes for fiscal year 2013.


“Non-GAAP net income” shall mean the Company's annual net income for fiscal year
2013 excluding amortization of intangible assets, equity-related compensation,
restructuring charges and benefits, certain gains and losses on equity
investments, loss on early extinguishment of debt, acquisition and
divestiture-related expenses, and similar items excluded by the Company in
determining non-GAAP net income in issuing its earnings announcement for fiscal
year 2013.


If, on December 31, 2013, the Company is required to make periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company's consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply. If, on December 31, 2013, the Company is not
required to make periodic reports under the Exchange Act, the Company's
regularly prepared annual audited financial statements prepared by management
shall be its “Private Company Financial Statements” and shall apply. The
applicable financial statements may be referred to herein as the “2013 Financial
Statements.”


B.    Effect of an Acquisition or Disposition by Akamai


In the event that Akamai enters into an Acquisition Transaction or Disposition
Transaction during 2013, the Compensation Committee shall consider whether
adjustments to Revenue and Non-GAAP Pre-Tax Net Income or the associated targets
should be adjusted to give effect to such Acquisition Transaction (including
whether it is accretive or not). An “Acquisition Transaction” means (i) the
purchase of more than 50% of the voting power of an entity, (ii) any merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution or share exchange involving Akamai and an entity not
previously owned by Akamai, or (iii) the purchase or other acquisition
(including, without limitation, via license outside of the ordinary course of
business or joint venture) of assets that constitute more than 50% of another
entity's total assets or assets that account for more than 50% of the
consolidated net revenues or net income of such entity. A “Disposition
Transaction” means the sale of a division, business unit or set of business
operations and/or related assets to a third party.


All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction or Disposition Transaction shall be final, binding
and non-appealable. The cumulative impact of all Acquisition Transactions and
Disposition Transactions shall be set forth in a statement delivered upon
payment, if any, of the bonus contemplated by this plan. This plan shall be
deemed to be automatically amended, without further action by the Company or the
executive, to give effect to any adjustments required by this Section B.




